USCA4 Appeal: 22-1156      Doc: 6        Filed: 10/17/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1156


        ROBERT W. JOHNSON,

                            Plaintiff - Appellant,

                     v.

        ANDREW CUOMO; JOHNATHAN SMITH; WILLIAM LAMOT; RICHMOND
        UNIVERSITY MEDICAL CENTER; JENNIFER GOMEZ; NEW YORK STATE,
        Division of Human Rights,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:22-cv-00079-LO-TCB)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Robert W. Johnson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1156         Doc: 6        Filed: 10/17/2022      Pg: 2 of 2




        PER CURIAM:

               Robert W. Johnson seeks to appeal the district court’s order dismissing without

        prejudice his civil action for failure to state a claim and providing Johnson the opportunity

        to file an amended complaint. This court may exercise jurisdiction only over final orders,

        28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

        R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

        order Johnson seeks to appeal is neither a final order nor an appealable interlocutory or

        collateral order. See Britt v. DeJoy, 45 F.4th 790, 793, 796-97 (4th Cir. 2022) (en banc)

        (order) (explaining that a plaintiff who wishes to “seek appellate review by electing to stand

        on [his] complaint . . . should request that the district court enter a final decision dismissing

        [his] case without leave to amend”). Accordingly, we dismiss the appeal for lack of

        jurisdiction. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                           DISMISSED




                                                       2